Citation Nr: 0012545	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-23 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to waiver of recovery of overpayment in the 
amount of $86.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought.  The 
veteran, who had active service from June 1963 to June 1967, 
and from April 1968 to April 1970, appealed those decisions.


FINDINGS OF FACT

1.  The veteran has been granted service connection for PTSD, 
which has most recently been found to be 100 percent 
disabling.

2.  Competent medical evidence has been submitted that would 
relate the veteran's overeating and resulting obesity to his 
PTSD.

3.  Competent medical evidence has been submitted which 
identifies the veteran's obesity as a risk factor in his 
diagnosed hypertension.

4.  The veteran informed the RO that his emancipated daughter 
had withdrawn from school in September 1996, implicitly after 
a summer break.

5.  An overpayment of $86 was created when the veteran's 
daughter was deleted as a dependent child from the veteran's 
VA compensation benefits.

6.  The veteran's monthly income far exceeds his monthly 
expenses, and he has no long-term debt other than a mortgage.





CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of his 
service-connected PTSD.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1999).

2.  Recovery of overpayment of benefits for a dependent child 
in the amount of $86 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999). 

To establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

The veteran was wounded in combat in Vietnam during his 
second period of active service.  The veteran was granted 
service connection for PTSD as a result of his service, and a 
February 1999 rating decision found that this disability was 
100 percent disabling.

The veteran's central contention is that he has hypertension 
that is either the result of or aggravated by his service-
connected PTSD.  While his June 1967 separation examination 
report noted a blood pressure reading of 122/90, the 
veteran's service medical records do not reflect that he was 
diagnosed during service with hypertension.  Further, the 
claims file does not reflect that hypertension was diagnosed 
within one year following separation from active service, 
thereby presuming service connection for such.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection on a direct basis has 
not been alleged, nor does the record reasonably raise a 
claim on a direct basis.

The claims files reflect that the veteran has been diagnosed 
with hypertension during the course of his claim.  While a 
detailed recitation of each blood pressure reading is not 
needed, the Board would note that at the time of a February 
1996 VA examination, the veteran's blood pressure ranged from 
a low of 170/100 to 200/110.  At the time of that examination 
the veteran weighed 434 pounds.  Other records in the claims 
files reflect that the veteran's weight has not deviated 
substantially from this.


However, the Board also notes that in October 1994, the 
Social Security Administration provided the veteran with an 
examination in order to assist it in adjudicating the 
veteran's disability claim.  The physician who conducted that 
examination noted the veteran's PTSD history, and stated that 
the depression that accompanied the veteran's PTSD fueled 
eating problems that led to morbid obesity.  That is, the 
veteran's overeating was part and parcel of his PTSD, which 
in turn   led to his morbid obesity.  The veteran then 
weighed 401 pounds.  In a February 1996 VA examination, an 
examiner stated that one factor of hypertension was his 
morbid obesity.  Other factors were also listed.

A further review of the veteran's claims files does not 
reflect that contrary medical evidence has been submitted 
that would refute that the veteran's eating problems were 
intertwined with depression and PTSD, and that his morbid 
obesity was a result.  Likewise, contrary medical evidence 
has not been submitted that would refute that his obesity is 
a factor in his hypertension.  In light of the above, the 
Board must find that service connection for hypertension 
secondary to PTSD is warranted.

II.  Waiver of Overpayment

In September 1994, the veteran submitted a School Attendance 
Report, VA Form 21-674b, to the RO, indicating that his 
daughter was attending school beginning in August 1994.  In 
December 1994 correspondence, the RO informed the veteran 
that his monetary benefits would continue at the same rate as 
long as his daughter remained in school.  That correspondence 
informed the veteran that he should inform them promptly 
should his daughter discontinue her studies.  In September 
1996, the veteran informed the RO that his daughter had 
discontinued her school attendance earlier in the month, and 
to adjust the level of his compensation accordingly.  The 
claims files reflect that this daughter was over 18 years of 
age.

Shortly thereafter in September 1996, the RO informed the 
veteran that his compensation had decreased as his daughter 
was no longer a dependent.  The correspondence further stated 
that if payments for a prior period were reduced, an 
overpayment may be established, which would result in an 
adjustment.  An overpayment was indeed created, in the amount 
of $86.  The veteran sought a waiver of this indebtedness in 
November 1996, and submitted a Financial Status Report, VA 
Form 20-5655 in support of his claim.  The claim was referred 
to the Committee on Waivers and Compromises (Committee) that 
same month.  The Committee denied a waiver of indebtedness in 
January 1997, and this appeal followed.

Waiver of recovery of an overpayment of benefits shall be 
barred if there existed in connection with the creation of 
the overpayment bad faith, fraud or willful misrepresentation 
of a material fact by the obligor.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. §§ 1.963(b); 1.965 (1999).  These 
elements generally require that the obligor undertake an 
unfair or deceptive posture for personal gain at another's 
expense.  38 C.F.R. § 1.965(b)(2) (1999).  In this claim for 
waiver of indebtedness the Committee expressly found that the 
veteran did not engage in bad faith, fraud or willful 
misrepresentation of a material fact.  While the Board is not 
bound by the RO's factual determination, the Board likewise 
finds that the veteran's timely notice to the RO of his 
daughter's change in status precludes a finding of bad faith, 
fraud or willful misrepresentation.  Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).

As such, the two remaining questions are whether the creation 
of the debt was proper and whether collection of the 
overpayment would be against the principles of equity and 
good conscience.  Initially, 38 U.S.C.A. § 1115 provides that 
a veteran whose service-connected disability is rated 30 
percent or more disabling is entitled to additional 
compensation for dependents.  A child of a veteran is 
considered a dependent while still attending school after the 
eighteenth birthday until completion of school.  38 U.S.C.A. 
§ 101(4)(A).  The veteran was then evaluated as 50 percent 
disabled due to service-connected disabilities; thereafter, 
the veteran was found 100 percent disabled due to his 
service-connected PTSD.  Thus, the veteran was entitled to 
additional compensation for this daughter after her 
eighteenth birthday, and until her twenty third birthday as 
long as she remained in school.

Further, 38 C.F.R. § 3.667(b),(c) provide that benefits may 
be authorized through the last day of the month in which a 
course was or will be completed.  In addition, the child is 
considered to be in school during a vacation or other holiday 
period if she was attending school at the end of the 
preceding school term and resumes attendance, either in the 
same or a different approved school, at the beginning of the 
next term.  If an award has been made covering a vacation 
period, and the child fails to commence or resume school 
attendance, benefits will be terminated the date of last 
payment or the last day of the month preceding the date of 
failure to pursue the course, whichever is the earlier.  
(Italics added.)

The veteran properly received the additional payments for a 
dependent child through August 31, 1996.  The indebtedness 
was created for the overpayment made in September 1996.  
Looking at the above regulations, the Board finds that the 
indebtedness was properly created, as the veteran's daughter 
left school at the end of her summer vacation at the 
beginning of the school term.  The controlling regulation 
provides that benefits are to be terminated the last day of 
the month before school attendance is terminated.  
Accordingly, the debt was properly created.

Turning to the question as to whether recovery of the $86 
would be contrary to equity and good conscious, the Board 
notes that a July 1999 supplemental statement of the case 
reflects that as a result of his claim for a 100 percent 
disability evaluation for PTSD, the veteran was issued a 
payment in excess of $93,000 for retroactive benefits in 
March 1999.  The RO also noted that the veteran now receives 
in excess of $2,000 a month in VA benefits.  In a November 
1996 VA Form 20-5655, Financial Status Report, the veteran 
also indicated that he received $830 per month in Social 
Security Administration benefits.  No long-term debt was 
reported in that statement.  The total mortgage balance was 
not listed.  Monthly expenses were reported to be $1425, 
including a mortgage payment.  As the veteran appears to have 
ample monthly financial resources, no long-term obligations, 
and relatively little monthly expenses (which, 
parenthetically, are far less than current monthly income) 
the Board finds that it would not be against the principals 
of equity and good conscious to require him to repay the $86 
overpayment.







ORDER

Service connection for hypertension secondary to PTSD is 
granted.

Waiver of recovery of indebtedness due to overpayment of 
benefits for a dependent child in the amount of $86 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

